Citation Nr: 0426455	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-28 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected headaches due to undiagnosed illness, 
currently evaluated as 10 percent disabling.

2.  Whether new and material evidence sufficient to reopen a 
previously denied claim of entitlement to service connection 
for joint pain due to undiagnosed illness has been submitted.

3.  Whether new and material evidence sufficient to reopen a 
previously denied claim of entitlement to service connection 
for respiratory problems due to undiagnosed illness has been 
submitted.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

Procedural history

The veteran served on active duty from January 1989 to August 
1993.  Service records reflect service in Southwest Asia 
during the Persian Gulf War.

In August 2002, the veteran filed a claim seeking, in 
pertinent part, an increased disability rating for service-
connected headaches due to undiagnosed illness, rated as 10 
percent disabling.  In a February 2003 rating decision, the 
RO denied the claim.  The veteran perfected an appeal of that 
decision by his submittal of a Substantive Appeal (VA Form 9) 
in September 2003.  In its February 2003 rating decision, the 
RO also determined that the veteran had not submitted new and 
material evidence that would be sufficient to reopen 
previously denied claims of entitlement to service connection 
for joint pain and respiratory problems, both claimed as due 
to undiagnosed illness.  

In his September 2003 substantive appeal, the veteran advised 
that "I want to include my entire claim is not addressed in 
this letter (sic)," and "[a]ll of my claim is not addressed 
in this claim."  Although not artfully presented, the Board 
finds that  these statements constitute a timely Notice of 
Disagreement (NOD) with the RO's February 2003 decision as to 
those issues.  See 38 C.F.R. § 20.201 [a written 
communication from a claimant expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a NOD].  See EF v. Derwinski, 1 Vet. App. 324 
(1991) [VA is obligated to liberally interpret communications 
submitted by or on behalf of veterans]; see also 38 C.F.R. § 
20.202 (2003) [the Board will construe arguments in a 
"liberal manner" for purposes of determining whether they 
raise issues on appeal].

Review of the veteran's claims folder does not demonstrate 
that a Statement of the Case (SOC) was thereafter issued as 
to these two issues.  Accordingly, the issues of whether new 
and material evidence has been submitted that would be 
sufficient to reopen claims of entitlement to service 
connection for joint pain and respiratory problems due to 
undiagnosed illness are addressed in the REMAND portion of 
the decision below.  

The veteran requested that he be accorded a hearing at the RO 
before a Veterans Law Judge.  A hearing was duly scheduled at 
the RO for April 2004.  The veteran did not report for this 
hearing without either notifying VA or offering good cause 
for his actions.  He has not since requested that he be 
accorded another hearing.  Accordingly, the Board will 
proceed to a decision on this appeal as if the hearing 
request had been withdrawn. See 38 C.F.R. § 20.704(d) (2003).


FINDINGS OF FACT

Characteristic prostrating attacks of headaches are not 
shown, by clinical evidence, to occur on an average of at 
least once per month.


CONCLUSION OF LAW

The criteria for an increased disability rating for service-
connected headaches due to undiagnosed illness are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.20, 4.124a, Diagnostic Code 8100 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to increased compensation 
for his service-connected headaches due to undiagnosed 
illness, which are currently evaluated as 10 percent 
disabling.  In essence, he contends that his headaches have 
recently increased in severity, and that "I find it 
difficult to believe you denied my headaches even after your 
doctor said I have migraine type headaches...."

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable in this case, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
August 2003 statement of the case of the pertinent law and 
regulations.  More significantly, a letter sent to the 
veteran in September 2002 specifically intended to address 
the requirements of the VCAA.  Crucially, the veteran was 
informed by means of that letter as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained what the evidence 
must show to establish his claims, and further explained that 
VA would obtain VA medical records and would make reasonable 
efforts to help him get relevant evidence, such as private 
medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

The Board finds that this letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, that was necessary to substantiate 
the claims, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the record on appeal contains recent VA 
medical reports and statements from the veteran.  It also 
shows that the veteran had requested a personal hearing 
before a Veterans Law Judge, but that he failed to report for 
this hearing without explanation.  

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  
In this case, the record shows that the veteran was accorded 
a VA examination in December 2002, the results of this will 
be discussed below.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.103 (2003).  As noted in the Introduction, the veteran 
did not avail himself of his opportunity for a Board hearing.  
His representative has submitted written argument in his 
behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.   

Relevant law and regulations

Increased disability ratings - in general

In evaluating the veteran's request for a higher disability 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(2003).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities. 

While evaluation of a service-connected disability requires 
review of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Therefore, although the Board has 
reviewed all the evidence of record, it finds that the most 
probative evidence is that which has been developed 
immediately prior to and during the pendency of the claim on 
appeal.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's headache disorder is currently rated under 38 
C.F.R. § 4.124a, Diagnostic Code 8100 [migraine].  Diagnostic 
Code 8100 is clearly the most appropriate diagnostic code 
because it pertains specifically to headaches.  There is no 
other diagnostic code which specifically addresses headaches. 
Diagnostic Code 8045 [brain disease due to trauma] includes 
headaches among the listed symptoms; however, there is no 
evidence of brain trauma here, and the veteran does not so 
contend. 

While Diagnostic Code 8100 does not specifically refer to 
headaches that are the product of undiagnosed illness, the 
symptoms are clearly applicable and can be applied to the 
veteran's disability by analogous rating.  See 38 C.F.R. 
§ 4.20.  
[when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous].

Although the veteran's headaches were and are not diagnosed 
as migraine headaches, the December 2002 VA examiner did 
state "this is more than likely a migraine problem".  The 
Board observes that, to the extent that the veteran's 
headache symptomatology may be exactly congruent with the 
symptoms of migraine, there is a certain amount of latitude 
in assigning a rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) [the specified factors for each incremental 
rating were examples rather than requirements for a 
particular rating; analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme].  However, see also Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) [the Board cannot base an increase on 
factors that are not included in the rating schedule]. 

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 8100.

Specific schedular criteria

Under Diagnostic Code 8100, migraines manifested by very 
frequent, completely prostrating, and prolonged attacks that 
are productive of severe economic inadaptability are 50 
percent disabling.  Migraines manifested by characteristic 
prostrating attacks occurring on an average of once per month 
over the last several months are 30 percent disabling.  
Migraines manifested by characteristic prostrating attacks 
averaging one per every other month over the last several 
months are 10 percent disabling.  Migraines manifested by 
attacks less frequent than once every other month are 
noncompensable (zero percent disabling).  38 C.F.R. § 4.124, 
Diagnostic Code 8100 (2003).



Analysis

The veteran's service-connected headaches have been rated as 
10 percent disabling.  In requesting a higher disability 
rating, he has alleged that his disability has increased in 
severity, and that his headaches occur with greater 
frequency.  
The veteran has stated that his headaches occur at a rate of 
virtually daily, and last for up to two-to-three hours at a 
time.

As discussed above, the criteria for ascertaining the 
severity of headaches require consideration of both the 
nature and the frequency of these headaches.  In the instant 
case, a higher evaluation (a 30 percent disability rating) is 
appropriate for headaches that are manifested by 
characteristic prostrating attacks that occur on an average 
of once per month.  

The rating criteria do not define "prostrating".  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating".  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quotes Diagnostic Code 8100 
verbatim but does not specifically address the matter of what 
is a prostrating attack.  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."

Review of VA outpatient records dated between 2000 and 2002 
does not indicate that the veteran at any time sought 
treatment for headaches.  His allegations regarding the 
frequency and severity of his headaches are not reflected by 
any clinical confirmation that these headaches have occurred 
at either the duration or frequency he has claimed.  It must 
also be noted that he has not submitted any other evidence as 
to the nature and frequency of his headaches, such as could 
possibly be available from employers, private physicians, or 
family members.

The report of the December 2002 VA does not provide any basis 
for a higher disability rating to be assigned.  Physical 
examination was pertinently negative.  The examiner noted the 
veteran's complaints, including his statement that it "is 
difficult to think" during severe headaches.  The report 
indicates a diagnosis of headaches due to undiagnosed illness 
"which has not changed".  Although the examiner observed 
that the veteran's complaints of blurring of vision, flashing 
colors, and a metallic taste in his mouth was more than 
likely a migraine problem, although the examiner noted that 
he would not change the diagnosis already rendered.  

The Board has no reason to doubt that the veteran may 
experience persistent headaches which cause discomfort as he 
claims.  Such symptoms, in the estimation of the Board, 
although not strictly within the ambit of Diagnostic Code 
8100 do warrant the assignment of a 10 percent rating as the 
RO has done.  See Mauerhan, supra.  There is, however, no 
objective evidence of prostrating headaches.  The veteran 
does not appear to himself contend, nor has he presented 
evidence, that his headaches are prostrating, or that they 
otherwise cause loss of industrial capacity which 
approximates the level of 30 percent or higher. 

In brief, for reasons and bases expressed above the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for a rating in excess of the currently 
assigned 10 percent for service-connected headaches due to 
undiagnosed illness.  The benefit sought on appeal is 
accordingly denied.


ORDER

An increased rating for headaches due to undiagnosed illness 
is denied.


REMAND

As noted in the Introduction above, in February 2003 the RO 
determined that the veteran's claims of entitlement to 
service connection for joint pain and respiratory problems, 
both claimed as being due to undiagnosed illness and both 
previously denied, had not been reopened.  The veteran, in 
the Substantive Appeal submitted in September 2003, arguably 
indicated disagreement with those decisions.  A Statement of 
the Case (SOC) was not thereafter issued as to these matters.  
In such situations, according to the Court, the Board must 
remand the claims to the agency of original jurisdiction for 
the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

With specific regard to the veteran's 
petition to reopen claims of entitlement 
to service connection for joint pain due 
to undiagnosed illness, and of 
entitlement to service connection for 
respiratory problems due to undiagnosed 
illness, VBA must issue a SOC pertaining.  
The veteran should be provided with 
appropriate notice of his appellate 
rights and be accorded the appropriate 
period of time within which to submit a 
substantive appeal.  If a timely 
substantive appeal is received with 
regard to any or all of these issues, 
those issues should be forwarded to the 
Board for appellate consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




CONTINUED ON NEXT PAGE



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



